Exhibit 21.1 SUBSIDIARIES OF CHINA YIDA HOLDING, CO. Jurisdiction ofIncorporation Keenway Limited (“Keenway Limited”) Cayman Islands Hong Kong Yi Tat International Limited (“Hong Kong Yi Tat”) Hong Kong Fujian Jiaoguang Media Co., Ltd. (“Fujian Jiaoguang”) China Yida (Fujian) Tourism Group Ltd. (“Fujian Yida”) China Fujian Yida Tulou Tourism Development Co., Ltd. (“Tulou”) China Fujian Jintai Tourism Development Co., Ltd. (“Fujian Jintai Tourism”) China Jiangxi Zhangshu (Yida) Tourism Development Co., Ltd. (“Jiangxi Zhangshu”) China Fuzhou Fuyu Advertising Co., Ltd. (“Fuyu”) China Jiangxi Fenyi (Yida) Tourism Development Co., Ltd. (“Jiangxi Fenyi”) China Yongtai Yunding Resort Management Co., Ltd. (“Yunding Resort Management”) China Anhui Yida Tourism Development Co., Ltd. (“Anhui Yida”) China Fujian Yida Travel Service Co., Ltd. (“Yida Travel”) China
